Barnard, P. J.
(dissenting)—The action was for goods made and sold upon orders therefor by defendant to plaintiff. The action sets up a counterclaim to the effect that the goods were unreasonably delayed so that the season of sale passed without sale being made on account of plaintiff’s failure to fulfill the contract, although contract had been made to sell the same. The referee excluded an offer to prove that the defendant made contracts to sell the goods, ordered and that by reason of the failure he was greatly damaged. That he could not" obtain the same kind of goods in market and that the plaintiff failed to deliver the goods in time under the contract. Specific questions were excluded, addressed to the same end as that proposed by the general offer. The case is barren of all evidence in support of the counterclaim or against it. The referee finds at length that the plaintiff was justified in canceling all unfilled orders for a failure on defendant’s part to pay as agreed, and that there *874was no lack of diligence in filling the orders which were filled. There was probably testimony which the case does not return, but, upon the errors in rejecting the proof offered by defendant, the judgment should be reversed and a trial granted, costs to abide event. Order of reference vacated.